DETAILED ACTION
Applicant’s preliminary amendments, filed April 24, 2019, are fully acknowledged by the Examiner. Currently, claims 2-23 are pending and newly added, with claim 1 cancelled. The following is a complete response to the April 24, 2019 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 11/475950, 13/785931, 14/804810 and 15/697744, each fail to provide adequate support or enablement in the manner 
For the purpose of examination, the priority date for each claim will be taken as the filing date of the instant application: April 11, 2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of limitations set forth in claim 2 and claims 12-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant’s attention is further drawn to the rejection of claims 12-16 under 35 U.S.C. 112(a) below, such providing detailed description of the deficiencies of the disclosure with respect to claims 12-16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9, 12-16 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the claim recites the limitation that the control computer is configured to determine a) “temperature at least proximate the first resistive element” or b) “temperature at least proximate the second resistive element” or a) and b). The Examiner has reviewed the instant disclosure and has found that the elements 10 are disclosed to function to provide an indication of temperature proximate to that respective element. However, the Examiner has 
Regarding claim 12, the claim requires that “the catheter comprises an ablation element set, each ablation element in the ablation element set configured to transmit tissue ablative energy during an ablation operation employing the ablation element set”. Parent claim 2 has set forth that the catheter has “the plurality of resistive elements electrically connected serially to one another”, has a first pair of leads, has a second pair of leads, has “the first pair of leads and the second pair of leads shar[ing] a same lead” and has the first resistive element and second resistive element being electrically connected “in series adjacent one another”. 
Looking to the instant disclosure, support for the first and second resistive element being “electrically connected in series adjacent one another” appears to be found in the description with respect to figure 6 in [0041] of the filed Specification. [0041] sets forth that “each longitudinal wire 25 has a single output wire and each cross wire 26 has a single output wire 13.” [0041] provides additional details of the arrangement in figure 6. [0041] sets forth, most 
As such, it is the Examiner’s position that the combination of requirements set forth by claim 12 further requiring the catheter to include an ablation element set in addition to “the first resistive element and the second resistive element are electrically connected in series adjacent one another” as in claim 2 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13-16 are additionally rejected due to requiring further limitations regarding the manner of ablation provided by the ablation element set of claim 12. Appropriate correction is required.
Regarding claim 21, the claim recites therein that the “catheter comprises at least one temperature sensing element configured to sense temperature at least proximate a resistive element of the plurality of resistive elements”. First, the Examiner has reviewed in the instant disclosure and has found for the inclusion of each of a temperature sensing element as either the plurality of resistive elements set forth in claim 2, or for the inclusion of a thermistor or a thermocouple as in paragraph [0038]. The Examiner notes that the arrangement in claim 2 is 
Turning to paragraph [0038], while this paragraph contemplates the inclusion of temperature sensors in the form of a thermocouple or thermistor, such is set forth with respect to the arrangement depicted in figure. This arrangement fails to support the inclusion of the first resistive element and second resistive element being electrically connected “in series adjacent one another” as required by parent claim 2. The Examiner reiterates substantially the same rationale as has been set forth in the rejection of claim 12 above with respect to this issue. As such, the Examiner is of the position that the instant disclosure fails to support for the first and second resistive elements to be “in series adjacent one another” as set forth in claim 2 and to further include either at least temperature sensing element as required by claim 21. Appropriate correction is required. 
Again, regarding claim 21, the claim recites the limitation of “at least one temperature sensing element configured to sense temperature at least proximate a resistive element of the plurality of resistive elements” therein. The Examiner first notes that the inclusion of the at least one temperature sensing element” as required by claim 21 is believed to fail to comply with the written description requirement. The Examiner has further reviewed the instant disclosure and has found that the elements 10 are disclosed to function to provide an indication of temperature proximate to that respective element. However, the Examiner has failed to find disclosure in 
Regarding claims 22 and 23, claim 22 requires the catheter to comprise “at least one thermistor” and claim 23 requires the catheter to comprised “at least one thermocouple”. The Examiner has reviewed in the instant disclosure and has found for the inclusion of each of a thermistor or thermocouple in paragraph [0038]. This paragraph, however, is set forth with respect to the arrangement depicted in figure 5, this arrangement failing to support the inclusion of the first resistive element and second resistive element being electrically connected “in series adjacent one another” as required by parent claim 2. The Examiner reiterates substantially the same rationale as has been set forth in the rejection of claim 12 above with respect to this issue. As such, the Examiner is of the position that the instant disclosure fails to support for the first and second resistive elements to be “in series adjacent one another” as set forth in claim 2 and to further include either at least one thermistor or at least one thermocouple as required respective by claims 22 and 23. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18, the claim presently recites the limitation of “the resistive elements” therein. This limitation fails to have proper antecedent basis in the claims, and further renders the scope of the claim as indefinite. While parent claims 2 and 17 set forth various recitations including the terminology resistive element(s), none of these include “the resistive elements”. As such, the Examiner fails to find the term to have proper antecedent basis in the claims. This renders the scope of the claim as indefinite because the structural relationship between the “the resistive elements” recitation in claim 18, and the “first resistive element” and the “second resistive element” recited in claim 2 is not clearly defined. Appropriate corrections is required.
Regarding claim 21, the claim recites therein that the at least one temperature sensing element is “configured to sense temperature at least proximate a resistive element of the plurality of resistive elements” therein. First, the structure required by claim 21 is not clearly defined thereby rendering the scope of the claim as indefinite. Parent claim 2 recites “a plurality of resistive elements”, “each resistive element”, “the resistive element”, “a first resistive element” and “a second resistive element” therein. The further recitation in claim 21 of “a resistive 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 10-11, 17-18, 21 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Renger (US Pat. No. 5,831,159).
Regarding claim 2, Renger provides for a medical system (see, for example, figure 7) comprising a catheter (lead 112) comprising a plurality of resistive elements located on a distal end portion of the catheter (plurality of thermocouples provided by the thermopile 50 at each junction as in col. 5; 9-19), the plurality of resistive elements electrically connected serially to one another (via each thermocouple of the thermopile 50 being serially connected), each resistive element of the plurality of resistive elements configured to raise a temperature of the resistive element in response to passage of electrical current through the resistive element (see the heating described in at least col. 6; 22-39), a first pair of leads electrically connected to a first resistive element of the plurality of resistive elements to facilitate sensing of a voltage drop across the first 42 forming one of the first leads and the next 40 forming the second of the first leads), and a second pair of leads electrically connected to a second resistive element of the plurality of resistive elements to facilitate sensing of a voltage drop across the second resistive element in response to passage of electrical current through the second resistive element (the next 40 forming the first of the second leads, and the second 42 forming the second of the second leads), wherein the first pair of leads and the second pair of leads share a same lead (40  is shared between the two), and wherein the first resistive element and the second resistive element are electrically connected in series adjacent one another (again as in the figures with the thermocouples of the thermopile 50 being in series).
Regarding claim 3, Renger provides for an electrical current source configured to supply electrical current to the plurality of resistive elements (70).
Regarding claim 4, Renger provides for a control computer coupled at least to the plurality of the resistive elements and configured at least to determine (a) temperature at least proximate the first resistive element based at least on the sensed voltage drop across the first resistive element, (b) temperature at least proximate the second resistive element based at least on the sensed voltage drop across the second resistive element, or (c) both (a) and (b) (via the microprocessor 74 functioning to determine the treatment at the first and second resistive elements).
Regarding claim 10, Renger provides for a control computer (74) coupled at least to the electrical current source to cause the electrical current source to supply electrical current to the plurality of resistive elements to cause each respective resistive element of at least some resistive elements of the plurality of resistive elements to raise its respective temperature above normal 
Regarding claim 11, Renger provides for a control computer (74) coupled at least to the electrical current source to cause the electrical current source to supply electrical current to the plurality of resistive elements to cause each respective resistive element of at least some resistive elements of the plurality of resistive elements to raise its respective temperature no more than 3 degrees Celsius above normal blood temperature (see col. 6; 51 – col. 7. 20 providing for the heating of 1 degree F or less).
Regarding claim 17, Renger provide that the catheter comprises an expandable structure (the shaft capable of flexing to the bent/expanded arrangement shown in figure 7), and wherein at least the plurality of resistive elements is located on the expandable structure (with the elements placed on the shaft).
Regarding claim 18, Renger provides that the resistive elements of the plurality of resistive elements are longitudinally arranged along the expandable structure (with each of the elements having a longitudinal component along the shaft).
Regarding claim 21, Renger provides that the catheter comprises at least one temperature sensing element configured to sense temperature at least proximate a resistive element of the plurality of resistive elements (a third thermocouple at a junction 54 near one or both of the first and second resistive element above).
Regarding claim 23, Renger provides that the catheter comprises at least one thermocouple (a third junction at 54 forms at least one thermocouple).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renger (US Pat. No. 5,831,159) as applied to claim 4 above, and further in view of Normann (US Pat. No. 4,576,182).
29) to display temperature feedback from a temperature sensor. Therefore, it is the Examiner’s position that it would have been obvious to utilize a digital display as in Normann with the computer of Renger to provide for a manner of displaying the feedback indicative of temperature data measured via the thermopile. Such would allow the user to monitor the feedback during measurement so as to assess flow past the sensor.
Regarding claim 6, in view of the combination with Normann above, the displayed information comprises information visually indicating changes in temperature (via the display to indicate changes in feedback on the digital display).
Regarding claim 8, in view of the combination with Normann, the combined arrangement would provide for the information visually indicating changes in temperature comprises (i) information indicating a difference in temperature between the determined temperature at least proximate the first resistive element and a first temperature that is above normal blood temperature, but below a temperature that causes tissue damage, (ii) information indicating a difference in temperature between the determined temperature at least proximate the second resistive element and a second temperature that is above normal blood temperature, but below a temperature that causes tissue damage, or (iii) both (i) and (ii) (via the display on 29).
Regarding claim 9, Normann provides that the information visually indicating changes in temperature comprises (i) information indicating a difference in temperature between the determined temperature at least proximate the first resistive element and a first temperature that 29).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/381,317 in view of Drubetsky (US Pat. No. 5,351,551). Upon review of copending claim 14, it is clear that a majority of the limitations set forth in instant claim 2 are to be found therein. The difference between the instant and copending claims is that the instant claim requires resistive elements. Such is addressed by the cited Drubetsky reference which teaches the use of series connected resistive elements in the form of the thermocouples 14/16 to provide for temperature-based sensing. Therefore it is the Examiner’s position that it would have been obvious to one of ordinary skill to use resistive elements such as those in Drubetsky as the elements set forth in copending claim 14 to provide for the claimed functionality set forth therein. Claims 3-23 are rejected due to their dependency on claim 2. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794